The complainant bases his right to maintain this bill upon the ground that the defendant corporation became extinct upon the appointment of liquidators, and so the original suit abated.
An inspection of the statutes of Canada, referred to in the brief, does not support the complainant's claim. Rev. Stat. Canada, vol. 2, cap. 129, § 15, provides that the company shall cease to carry on its business from the time of the winding up order except in so far as, in the opinion of the liquidator, *Page 249 
is required for the beneficial winding up thereof; and also that "the corporate state and all the corporate powers of the company, notwithstanding it is otherwise provided by the act, charter, or instrument of incorporation, shall continue until the affairs of the company are wound up."
Stats. Canada, 53 Vict. cap. 31, § 91, relating to banks, provides that insolvency of a bank shall operate a forfeiture of its charter, so far as regards all further banking business, and the charter shall remain in force only for the purpose of enabling the directors or other lawful authority to make and enforce calls and to wind up its business.
Under the provisions it is clear that the corporation has not become extinct in reference to the collection of a debt due to it.
Demurrer sustained.